Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
          This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
March 31, 2009, by and between Novavax, Inc., a Delaware corporation with its
headquarters located at 9920 Belward Campus Drive, Rockville, Maryland 20850
(the “Company”), and Satellite Overseas (Holdings) Limited (together with its
affiliates and any assignee or transferee of all of its rights hereunder, the
“Investor”).
WHEREAS:
          In connection with the Stock Purchase Agreement by and between the
parties hereto of even date herewith (the “Stock Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions contained
therein, to issue and sell to the Investor 12,500,000 shares (the “Shares”) of
the Company’s common stock, $0.01 par value per share (the “Common Stock”); and
          To induce the Investor to execute and deliver the Stock Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act and applicable state securities laws.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:
          1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:
               (a) “Affiliate” means, with respect to any individual,
corporation, limited liability company, partnership, association, trust, or any
other entity (in each case, a “Person”), any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person.
               (b) “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
               (c) “Form S-3” means such form under the Securities Act as in
effect on the date hereof or any registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.
               (d) “SEC” means the Securities and Exchange Commission.
               (e) “SEC Rule 144” means Rule 144 promulgated by the SEC under
the Securities Act.
               (f) “SEC Rule 145” means Rule 145 promulgated by the SEC under
the Securities Act.

 



--------------------------------------------------------------------------------



 



               (g) “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
          2. Registration Rights
               (a) Demand Registration Rights.
                    (i) If the Company shall receive, at any time after
December 31, 2009, a written demand from the Investor that the Company file a
registration statement under the Securities Act, then the Company shall:
                         (1) as soon as practicable, but in any event within
sixty (60) days of the receipt of such request, file a registration statement
under the Securities Act covering all of the Shares which the Investor requests
to be registered; and
                         (2) use its best efforts to cause such registration
statement to be declared effective by the SEC as soon as practicable.
                    (ii) Notwithstanding the foregoing, if the Company shall
furnish to the Investor requesting a registration statement pursuant to this
Section 2(a) a certificate signed by the Chief Executive Officer of the Company
stating that in the good faith judgment of the board of directors of the Company
it would be materially detrimental to the Company and its stockholders for such
registration statement to become effective or to remain effective as long as
such registration statement would otherwise be required to remain effective
because such action would (i) materially interfere with a significant
acquisition, corporate reorganization or other similar transaction involving the
Company, (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act, the Company shall have the right to defer taking action
with respect to such filing for a period of not more than forty-five (45) days
after receipt of the request of the Investor; provided, however, that the
Company may not utilize this right more than twice in any twelve-month period
and provided further that the Company shall not register any securities for the
account of itself or any other stockholder during any such forty-five (45) day
period other than a registration statement relating either to the sale of
securities to employees of the Company pursuant to a stock option, stock
purchase or similar plan or an SEC Rule 145 transaction, a registration on any
form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Shares, or a registration in which the only Common Stock being registered is
Common Stock issuable upon conversion of debt securities that are also being
registered.
                    (iii) All expenses incurred in connection with a
registration requested pursuant to this Section 2(a) shall be paid as set forth
in Section 2(f) hereof.
                    (iv) Notwithstanding anything in this Section 2(a) to the
contrary, the Company shall only be required to consummate one (1) offering
pursuant to this Section 2(a) during any three (3) year period. A registration
statement shall not be counted until such time as such registration statement
has been declared effective by the SEC (unless the Investor withdraws its
request for such registration (other than as a result of information

2



--------------------------------------------------------------------------------



 



concerning the business or financial condition or prospects of the Company which
is made known to the Investor after the date on which such registration was
requested) and elects not to pay the registration expenses therefor pursuant to
Section 2(f).
                    (v) If the Investor intends to distribute the Shares covered
by its request by means of an underwriting, the Investor shall so advise the
Company as part of its request.
               (b) Piggyback Registration.
                    (i) If the Company proposes to register (including for this
purpose a registration effected by the Company for stockholders other than the
Investor) any of its stock or other securities under the Securities Act in
connection with the public offering of such securities solely for cash (other
than a registration statement relating either to the sale of securities to
employees of the Company pursuant to a stock option, stock purchase or similar
plan or an SEC Rule 145 transaction, a registration on any form which does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of the Shares or a registration in
which the only Common Stock being registered is Common Stock issuable upon
conversion of debt securities which are also being registered) (a “Piggyback
Registration”), the Company shall, at such time, promptly give the Investor
written notice of such registration. Upon the written request of the Investor
given within twenty (20) days after mailing of such notice by the Company, the
Company shall, subject to the provisions of Section 2(e), cause to be registered
under the Securities Act all of the Shares that the Investor has requested to be
included in such Piggyback Registration. The Company shall pay the expenses of
any such Piggyback Registration as set forth in Section 2(g) hereof. The Company
shall have the right to terminate or withdraw any registration initiated by it
under this Section 2(b) prior to the effectiveness of such registration whether
or not the Investor has elected to include Shares in such registration. The
expenses of such withdrawn registration shall be borne by the Company.
                    (ii) In the event that the Investor elects to participate in
a Piggyback Registration that is effected by the Company for a stockholder of
the Company other than the Investor, the Investor agrees to consider in good
faith waiving its rights to participate in such Piggyback Registration if the
Company informs the Investor of its good faith opinion that the inclusion of the
Shares in such offering would be detrimental to the offering.
               (c) Obligations of the Company. Whenever required under this
Section 2 to effect the registration of any of the Shares, the Company shall, as
expeditiously as reasonably possible:
                    (i) prepare and file with the SEC a registration statement
with respect to such Shares and use its reasonable best efforts to cause such
registration statement to become effective, and, upon the request of the
Investor, keep such registration statement effective for a period of up to one
hundred twenty (120) days or, if earlier, until the distribution contemplated in
the registration statement has been completed; provided, however, that (i) such
120-day period shall be extended for a period of time equal to the period the
Investor refrains from selling any securities included in such registration at
the request of an underwriter of

3



--------------------------------------------------------------------------------



 



Common Stock (or other securities) of the Company and (ii) in the case of any
registration of the Shares on Form S-3 which are intended to be offered on a
continuous or delayed basis, subject to compliance with applicable SEC rules,
such 120-day period shall be extended, if necessary, to keep the registration
statement effective until all such Shares are sold;
                    (ii) prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;
                    (iii) furnish to the Investor (a) a draft copy of the
registration statement and (b) such numbers of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as the Investor may reasonably request in order to
facilitate the disposition of Shares owned by it;
                    (iv) use its reasonable best efforts to register and qualify
the securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as shall be reasonably
requested by the Investor; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions, unless the Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;
                    (v) in the event of any underwritten public offering, enter
into and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering;
                    (vi) provide a transfer agent and registrar for all Shares
registered pursuant hereunder and a CUSIP number for all such Shares, in each
case not later than the effective date of such registration;
                    (vii) notify the Investor, promptly after the Company
receives notice thereof, of the time when such registration statement has been
declared effective or a supplement to any prospectus forming a part of such
registration statement has been filed;
                    (viii) after such registration statement becomes effective,
notify the Investor of any request by the SEC that the Company amend or
supplement such registration statement or prospectus.
                    (ix) notify the Investor, at any time when a prospectus
relating such registration statement is required to be delivered under the Act,
of (i) the issuance of any stop order by the SEC in respect of such registration
statement, or (ii) the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

4



--------------------------------------------------------------------------------



 



                    (x) to the extent not already listed, cause all Shares
registered hereunder to be listed on each securities exchange on which similar
securities issued by the Company are then listed; and
                    (xi) use its reasonable best efforts to furnish, at the
request of the Investor, on the date that Shares are delivered to the
underwriters for sale in connection with an underwritten registration pursuant
to Section 2(b), if such securities are being sold through underwriters, or, if
such securities are not being sold through underwriters, on the date that the
registration statement with respect to such Shares becomes effective, (i) an
opinion, dated as of such date, of the counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering and reasonably satisfactory to
the Investor, addressed to the underwriters and to the Investor, and (ii) a
“comfort” letter dated as of such date from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to the Investor, addressed to the
Investor, provided, however, that such “comfort” letter shall be at the
Investor’s own expense.
               (d) Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Shares that the Investor shall furnish to the Company such
information regarding itself, the Shares held by it, and the intended method of
disposition of such securities as shall be reasonably required to effect the
registration of the Shares.
               (e) Underwriting Requirements. In connection with any offering
involving an underwriting of shares of the Company’s capital stock pursuant to
Section 2(b), the Company shall not be required to include any of the Shares in
such underwriting unless the Investor accepts the terms of the underwriting as
agreed upon between the Company and its underwriters. If the total number of
securities, including the Shares, requested by stockholders to be included in
such offering exceeds the amount of securities to be sold, other than by the
Company, that the underwriters determine in their reasonable discretion is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including the
Shares, which the underwriters determine in their sole discretion will not
jeopardize the success of the offering , except that no securities held by the
Investor shall be excluded until all securities held by all other Persons other
than the Company have been excluded.
               (f) Expenses of Demand Registration. All expenses, other than
taxes, underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Section 2(a), including
(without limitation) all registration, filing and qualification fees (including
“blue sky” fees), printers’ and accounting fees, fees and disbursements of
counsel for the Company and the reasonable fees and disbursements of one counsel
for the Investor shall be borne equally by the Company and the Investor;
provided, however, that the Investor shall not be required to pay any such
expenses in excess of $20,000 per each registration requested pursuant to
Section 2(a); provided further, that the Company shall not be required to pay
for any expenses of any registration proceeding begun pursuant to Section 2(a)
if the registration request is subsequently withdrawn at the request of the
Investor; and

5



--------------------------------------------------------------------------------



 



provided further, however, that if at the time of such withdrawal, the Investor
has learned of information concerning the business or financial condition or
prospects of the Company not known to the Investor at the time of its request
and has withdrawn the request with reasonable promptness after learning of such
information, then the Investor shall not be required to pay any of such expenses
and shall retain its rights pursuant to Section 2(a).
               (g) Expenses of Piggyback Registration. The Company shall bear
and pay all expenses incurred in connection with any registration, filing or
qualification of Shares with respect to the registrations pursuant to
Section 2(b) hereof for the Investor, including (without limitation) all
registration, filing, and qualification fees (including “blue sky” fees),
printers and accounting fees relating or apportionable thereto and the fees and
disbursements, of counsel for the Investor as selected by it, but excluding
taxes, underwriting discounts and commissions relating to Shares.
               (h) Indemnification. In the event any Shares are included in a
registration statement under this Section 2:
                    (i) To the extent permitted by law, the Company will
indemnify and hold harmless the Investor, and the partners, members, officers,
directors, and stockholders of the Investor; legal counsel and accountants for
the Investor; any underwriter (as defined in the Securities Act) for the
Investor; and each Person, if any, who controls the Investor or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
Damages (as defined below), and the Company will pay to the Investor,
underwriter, controlling Person, or other aforementioned Person any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2(h)(i) shall not apply to amounts paid in settlement of any
such claim or proceeding if such settlement is effected without the consent of
the Company, which consent shall not be unreasonably withheld, nor shall the
Company be liable for any Damages to the extent that they arise out of or are
based upon actions or omissions made in reliance upon and in conformity with
written information furnished by or on behalf of the Investor, underwriter,
controlling Person, or other aforementioned Person expressly for use in
connection with such registration.
                    (ii) To the extent permitted by law, the Investor will
indemnify and hold harmless the Company, and each of its directors, each of its
officers who has signed the registration statement, each Person (if any), who
controls the Company within the meaning of the Securities Act, legal counsel and
accountants for the Company, and any underwriter (as defined in the Securities
Act), against any Damages, in each case only to the extent that such Damages
arise out of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of the Investor
expressly for use in connection with such registration; and the Investor will
pay to the Company and each other aforementioned Person any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any claim or proceeding from which Damages may result, as such
expenses are incurred; provided, however, that the indemnity agreement contained
in this Section 2(h)(ii) shall not apply to amounts paid in settlement of any
such claim or proceeding if such settlement is effected without the consent of
the Investor, which consent shall not be unreasonably withheld;

6



--------------------------------------------------------------------------------



 



and provided further that in no event shall the aggregate amounts payable by the
Investor by way of indemnity or contribution under Sections 2(h)(ii) and
2(h)(iv) exceed the proceeds from the offering received by the Investor (net of
any underwriting discounts and commissions paid by the Investor), except in the
case of fraud or willful misconduct by the Investor.
                    (iii) Promptly after receipt by an indemnified party under
this Section 2(h) of notice of the commencement of any action (including any
governmental action) for which a party may be entitled to indemnification
hereunder, such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2(h), give the
indemnifying party notice of the commencement thereof. The indemnifying party
shall have the right to participate in such action and, to the extent the
indemnifying party so desires, participate jointly with any other indemnifying
party to which notice has been given, and to assume the defense thereof with
counsel mutually satisfactory to the parties; provided, however, that an
indemnified party (together with all other indemnified parties that may be
represented without conflict by one counsel) shall have the right to retain one
separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such action. The failure to give notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 2(h), to the extent that such failure materially
prejudices the indemnifying party’s ability to defend such action. The failure
to give notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this
Section 2(h).
                    (iv) In order to provide for just and equitable contribution
to joint liability under the Securities Act in any case in which either (i) any
party otherwise entitled to indemnification hereunder makes a claim for
indemnification pursuant to this Section 2(h) but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case, notwithstanding the
fact that this Section 2(h) provides for indemnification in such case, or
(ii) contribution under the Securities Act may be required on the part of any
party hereto for which indemnification is provided under this Section 2(h),
then, and in each such case, such parties will contribute to the aggregate
losses, claims, damages, liabilities, or expenses to which they may be subject
(after contribution from others) in such proportion as is appropriate to reflect
the relative fault of each of the indemnifying party and the indemnified party
in connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case,
(x) the Investor will be required to contribute any amount in excess of the
public offering price of all such Shares offered and sold by the Investor
pursuant to such registration statement and (y) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be

7



--------------------------------------------------------------------------------



 



entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall the Investor’s
liability pursuant to this Section 2(h)(iv), when combined with the amounts paid
or payable by the Investor pursuant to Section 2(h)(ii), exceed the proceeds
from the offering received by the Investor (net of any underwriting discounts
and selling commissions paid by the Investor), except in the case of willful
misconduct or fraud by the Investor.
                    (v) Unless otherwise superseded by an underwriting agreement
entered into in connection with the underwritten public offering, the
obligations of the Company and the Investor under this Section 2(h) shall
survive the completion of any offering of Shares in a registration statement
under this Section 2, and otherwise and shall survive the termination of this
Agreement.
                    (vi) As used in this Section 2, “Damages” means any loss,
damage, or liability (joint or several) to which a Person may become subject
under the Securities Act, the Exchange Act, or other federal or state law,
insofar as such loss, damage, or liability (or any action in respect thereof)
arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement of the
Company, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto; (ii) an omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or (iii) any violation
or alleged violation by the indemnifying party (or any of its agents or
Affiliates) of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange
Act, or any state securities law.
               (i) Reports Under Exchange Act. With a view to making available
to the Investor the benefits of SEC Rule 144 promulgated under the Securities
Act and any other rule or regulation of the SEC that may at any time permit the
Investor to sell securities of the Company to the public without registration or
pursuant to a registration on Form S-3, the Company agrees to:
                    (i) make and keep public information available, as those
terms are understood and defined in SEC Rule 144, at all times after the
effective date of the first registration statement filed by the Company for the
offering of its securities to the general public so long as the Company is
subject to the periodic reporting requirements under Sections 13 or 15(d) of the
Exchange Act;
                    (ii) file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and
                    (iii) furnish to the Investor, so long as the Investor owns
Shares, forthwith upon request (i) a written statement by the Company that it
has complied with the reporting requirements of SEC Rule 144, the Securities Act
and the Exchange Act (at any time after it has become subject to such reporting
requirements), or that it qualifies as a registrant whose securities may be
resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably

8



--------------------------------------------------------------------------------



 



requested in availing the Investor of any rule or regulation of the SEC which
permits the selling of any such securities without registration or pursuant to
Form S-3 (at any time after the Company so qualifies to use such form).
               (j) Assignment of Registration Rights. The Investor may not
assign the rights under this Agreement to any Person that is not an Affiliate of
the Investor.
               (k) “Lockup” Agreement. In any underwritten registration in which
the Investor participates, the Investor shall execute a reasonable and customary
“lockup” agreement as required by the underwriters; provided, however, that such
agreement is no more restrictive than the form of agreement required by the
underwriters of the other participants in the offering and the directors and
officers of the Company.
               (l) Limitation on Subsequent Registration Rights. From and after
the date of this Agreement, the Company shall not, without the prior written
consent of the Investor, enter into any agreement with any holder or prospective
holder of any securities of the Company that would allow such holder or
prospective holder to include such securities in any registration filed under
Section 2(b), unless under the terms of such agreement, such holder or
prospective holder may include such securities in any such registration only to
the extent that the inclusion of such securities will not reduce the number of
Shares held by the Investor that are included.
               (m) Termination of Registration Rights. The rights set forth in
this Article 2 shall terminate on the first date on which all Shares held by the
Investor and its Affiliates may be sold in any ninety (90) day period without
registration in compliance with SEC Rule 144.
          3. Miscellaneous.
               (a) Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
regard to its principles of conflicts of laws.
               (b) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
               (c) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
               (d) Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified; (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient, and
if not sent during normal business hours, then on the next business day; (c)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) two (2) business days after deposit
with a nationally

9



--------------------------------------------------------------------------------



 



recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address or facsimile number as set forth on the signature page
hereto, or to such facsimile number or address as subsequently modified by
written notice given in accordance with this Section 3(d). If notice is given to
the Company, a copy shall also be sent to Ballard Spahr Andrews & Ingersoll,
LLP, Attn: Jennifer Miller, Esq., 1735 Market Street, 51st Floor, Philadelphia,
PA 19103, facsimile (215) 864-8999. If notice is given to the Investor, a copy
shall also be sent to Morrison & Foerster, LLP, Attn: Nicholas J. Spiliotes,
Esq., 2000 Pennsylvania Avenue N.W., Suite 5500, Washington, DC 20006, facsimile
(202) 887-0763.
               (e) Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only with the written consent of the Company and the Investor.
               (f) Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.
               (g) Aggregation of Stock. All Shares held or acquired by an
Affiliate of an Investor shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.
               (h) Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties is expressly canceled.
               (i) Delays or Omissions. No delay or omission to exercise any
right, power or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power or remedy of such non-breaching or non-defaulting party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first above written.

            Novavax, Inc.
      By:   /s/ Rahul Singhvi         Rahul Singhvi        President and Chief
Executive Officer
9920 Belward Campus Drive
Rockville, Maryland 20850
Fax No.: 240-268-2128       Satellite Overseas (Holdings) Limited
      By:   /s/ Rajiv I. Modi         Rajiv I. Modi        Director
c/o Barleigh Wells Limited,
7 Hill Street,
Douglas, Isle of Man,
United Kingdom Im1 1EF
Fax No.: +44 20 7491 5102     

Registration Rights Agreement

 